UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant[X] Filed by a Party other than the Registrant[ ] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [] Soliciting Material under §240.14a-12 FEG ABSOLUTE ACCESS TEI FUND LLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Dear Consultants, As a friendly reminder, we are seeking investor proxy approval for the FEG Absolute Access TEI Fund LLC. Because FEG clients represent such a large percentage of the AAF TEI Fund, we cannot achieve the required majority consent without the support of them. Attached is the proxy statement that was sent to investors on November 3, 2014. Please feel free to forward the attached proxy, and the email body below to your clients with exposure to AAF TEI Fund. Any of us on the hedge fund team are also available to join you for calls or answer any questions that you or your clients have. Best regards, To investors: Attached please find the proxy statement related to proposed changes with the FEG Absolute Access TEI Fund LLC (the “Fund”). This proxy was originally distributed to investors on November 3, 2014. The Board of Directors and management of the Fund are seeking your approval of this matter. Please read the proxy statement and return your vote at your earliest convenience. If you have any questions, please feel free to reach out to me, and I will coordinate a call with the hedge fund management team. As always, we are honored and privileged to be entrusted with your capital. Best Regards,
